Exhibit 10.3
December 4, 2009
Mr. Pete Perez
c/o ConAgra Foods, Inc.
One ConAgra Drive
Omaha, NE 68102

     Re:   Transition and Severance Agreement

Dear Pete:
This transition and severance agreement (“Agreement”) confirms our discussions
regarding your transition period and departure from the company, which
transition began October 30, 2009, and will continue through December 31, 2009
(“Transition Period”). You ceased being an Executive Officer as of October 30,
2009, and your last day of employment with ConAgra Foods, Inc. is expected to be
December 31, 2009. Your termination date will be the earlier of (i) the time
your employment with ConAgra Foods terminates, whether voluntary or involuntary,
or (ii) December 31, 2009 (“Termination Date”). To accept this Agreement, you
must execute it on December 31, 2009, at which time this Agreement will become
effective (the “Effective Date”), unless you revoke the Agreement within the
Revocation Period described below, in which case the Agreement will not be
effective and you will not receive the consideration offered herein.
Transition Duties and Agreements
1. Employee’s Duties: During the Transition Period, you will receive objectives
and duties directly from Rob Sharpe. It is expected that your performance, which
includes adherence to the Operating Principles, remains satisfactory. However,
this Agreement is not a contract of employment nor does it restrict ConAgra
Foods’ right to discharge you during the term of the Agreement. At all times,
you remain an at will employee.
2. Benefits: During the Transition Period, you will continue to receive all
health, welfare, and retirement benefits, subject to plan provisions, available
to executives of ConAgra Foods, and you will continue normal vesting in all
retirement programs in which you have participated, through December 31, 2009.
3. Base Salary: During the Transition Period, your base salary will remain the
same, paid bi-weekly, at an annual rate of $430,000, less applicable withholding
required by law.
Severance Agreement
4. Severance Benefits: Your severance benefits will be structured as follows if
you execute and do not revoke this Agreement:

  a.   Beginning the first pay day following expiration of the Revocation Period
described in paragraph 14 below, you will receive severance pay on the following
schedule:

  i.   from January 1, 2010, through December 31, 2010, you will be paid at an
annual rate of $300,000, paid bi-weekly, less deductions required by law to be
withheld; and     ii.   from January 1, 2011, through December 31, 2011, you
will be paid at an annual rate of $430,000, paid bi-weekly, less deductions
required by law to be withheld.

  b.   In addition, provided you have satisfactorily complied with the
transition requirements contained herein, and have complied with the remaining
provisions within this Agreement, including, but not limited to, paragraph 9,
then:

45



--------------------------------------------------------------------------------



 



  i.   on the first regular pay day after June 30, 2010, you shall receive a
lump sum payment of $65,000, less deductions required by law to be withheld; and
    ii.   on the first regular pay day after December 1, 2010, you shall receive
a second lump sum payment of $65,000, less deductions required by law to be
withheld.

  c.   Provided you were enrolled in ConAgra Foods’ medical, dental or vision
plans on the Termination Date, you and your dependents, if previously enrolled,
will be eligible to continue coverage at your current coverage levels. Most
individuals will be eligible for COBRA continuation for up to 18 months. If you
execute and do not revoke this Agreement within the Revocation Period,
subsequent to the Effective Date of this Agreement, ConAgra Foods will provide
you with a bi-weekly payment during the time period during which you would have
COBRA coverage if you were to elect it, to cover the entire premium cost for the
level of coverage in effect for you and your dependents on the Termination Date,
adjusted for changes in such cost during such period. Premium cost and payment
information will be provided to you in a separate letter. PayFlex will mail the
enrollment forms to your address of record within two to three weeks after your
Termination Date. To enroll for COBRA coverage, you must return all applicable
forms to PayFlex Systems, the COBRA administrator, within 60 days after receipt.
Questions should be directed to PayFlex Systems at (800) 284-4885. If you do not
elect COBRA coverage, your coverage will otherwise end on your Termination Date.
    d.   Your 401(k) participation eligibility will end on your Termination
Date. Vesting is according to the plan design schedule.     e.   No additional
vacation will accrue after your Termination Date. Any vacation earned but unused
will be paid you.     f.   The company agrees that no moneys under subparagraphs
4(a) or 4(b) will be required to be repaid solely because of your reemployment
with another employer, unless you otherwise breach one of your agreements
contained herein, including but not limited to, your agreements contained in
paragraphs 8 and/or 9.

5.   Other Compensation and Equity:

  a.   Management Incentive Plan: For Fiscal Year 2010, if you execute and do
not revoke this Agreement within the Revocation Period, you will be eligible to
participate in the MIP Plan, pursuant to the terms of the Plan (other than those
relating to the forfeiture of awards upon termination from employment prior to
the fourth quarter, which shall not apply). Your payout, if any, will remain
subject to final approval by the Human Resources Committee (“HRC”) of the Board
of Directors (in accordance with the HRC’s standard practices), but shall not
take into consideration individual performance. Your payout will be calculated
by multiplying the actual funded level approved by the HRC for the ConAgra Foods
plan bonus pool generally (i.e., the funder level for the bonus pool in which I
participate) by your target level based on your salary in effect immediately
prior to the Effective Date. It will be paid out at the time all other
participants receive their MIP payout.     b.   Performance Share Plan: Pursuant
to the terms of the plan, all future payouts for the Fiscal Year 2008-2010,
Fiscal Year 2009-2011, and Fiscal Year 2010-2012 performance cycles will be
forfeited.     c.   Stock Options: At this time, you will not be eligible for
additional awards; however, if you execute and do not revoke this Agreement
within the Revocation Period, all previous grants will vest according to the
schedule attached as Exhibit 1. If you execute this Agreement on December 31,
2009, ConAgra Foods shall execute amendments to your awards granted on
February 14, 2004 (the “2004 Option Amendment), and July 15, 2009 (the “2009
Option Amendment”) in the forms attached as Exhibits 2 and 3. Because the 2009
Option Amendment will be executed and effective prior to the conclusion of the
Revocation Period, and by your signature below, you agree that if you exercise
those options within the Revocation Period, and subsequently revoke this
Agreement during the Revocation Period, that you shall pay to ConAgra Foods the
proceeds from the exercise of those options as specified in the 2009 Option
Amendment within three business days following the date of revocation. The 2004
Option Amendment will become effective upon the expiration of the Revocation
Period if you have not revoked this Agreement within the Revocation Period. If
you revoke this Agreement within the Revocation Period, the 2004 Option
Amendment will be void and of no further force or effect.

46



--------------------------------------------------------------------------------



 



6.   Key Employee:

    You understand that you are a Key Employee as defined by section 409A of the
Internal Revenue Code for the current 12 month period. Accordingly, upon your
termination, you may be identified as a key employee for the next 12 month
period, and some of your compensation may be subject to the delayed payment
requirements of 409A. Notwithstanding any provision in this Agreement to the
contrary, the Agreement shall be interpreted, construed and conformed in
accordance with 409A and regulations and other interpretative guidance issued
thereunder (“409A”). For purposes of determining whether any payment made
pursuant to the Plan results in a “deferral of compensation” within the meaning
of 409A, ConAgra Foods shall maximize the exemptions available under 409A, and
each payment to be made under the Agreement shall be treated as a separate
payment for purposes of 409A.   7.   Outplacement:       If you execute and do
not revoke this Agreement within the Revocation Period, ConAgra will pay you the
gross amount of $7,750, less applicable withholding, within ten (10) business
days following the Effective Date of this Agreement for your use in retaining
your selected outplacement service provider.   8.   Non-Solicitation:       For
two (2) years following the Effective Date, you agree not to encourage, directly
or indirectly, any other employee of ConAgra Foods to quit or supplement their
employment with ConAgra Foods, unless prior written approval is provided by
ConAgra Foods. This includes engaging in any single or sole proprietorship,
partnership, or consulting arrangement with you while they are actively employed
with ConAgra Foods. You may, however, if independently contacted by a third
party, provide a general reference for employees with whom you worked during
your term of employment with ConAgra Foods.   9.   Non-Compete:       For two
(2) years following the Effective Date you agree that you will not accept
employment with any person, firm, corporation or business, including
self-employment, sole proprietorship or consulting work, which is a direct
competitor of ConAgra Foods or its affiliates, unless you receive prior written
approval from ConAgra Foods. Direct competitor is defined as a company that
manufactures product lines that compete with ConAgra Foods’ brands in the
Convenient Meals, Snacks, Potatoes and Meal Enhancers pillars, and which are
designated as such at the Effective Date. To receive prior written approval from
ConAgra Foods, you should contact ConAgra Foods’ General Counsel, her designee
or successor, providing the name of the potential employer, general description
of the business conducted by the employer and a general description of your
potential duties. If you violate any of the terms or conditions of this
paragraph, then you may be subject to penalties and lawsuits for injunctive
relief and money damages, which may be sought by ConAgra Foods. You agree that
this covenant is fair and reasonable and further agree that this covenant is
necessary to protect ConAgra Foods’ legitimate economic interest in maintaining
the confidentiality of confidential and proprietary information, including trade
secrets.   10.   Other Post Employment Obligations:       You agree to make
yourself reasonably available to ConAgra Foods, and will:

  a.   Through March 31, 2010, personally provide reasonable assistance and
cooperation in providing or obtaining information for ConAgra Foods, and its
representatives, concerning any ConAgra Foods matter of which you are
knowledgeable.     b.   Personally provide to ConAgra Foods, or its
representatives, reasonable assistance and cooperation relating to any pending
or future lawsuits or claims, about which you are knowledgeable.     c.  
Promptly notify me, in writing, if you receive any request from anyone other
than ConAgra Foods for information regarding any potential claims or proposed
litigation against ConAgra Foods or any of its affiliates.     d.   Refrain from
engaging in any conduct, making comments, disparaging remarks or statements, the
purpose or effect of which is to harm the reputation, good will, or commercial
interests of ConAgra Foods, its management or leadership, or any of its
affiliates. ConAgra Foods also agrees to refrain from engaging in any conduct or
making comments or statements, the purpose or effect of which is to harm the
reputation, good will, or interests of you.

47



--------------------------------------------------------------------------------



 



  e.   Refrain from providing any information related to any claim or potential
litigation against ConAgra Foods, or its affiliates to any non-ConAgra Foods
representatives, without either ConAgra Foods’ written permission or being
required to provide information pursuant to legal process.     f.   If required
by law to provide sworn testimony on ConAgra Foods or affiliate-related matters,
you will consult with and have ConAgra Foods-designated legal counsel present
for such testimony. ConAgra Foods will be responsible for the costs of such
designated counsel and you will bear no cost for same. You will confine your
testimony to items about which you have actual knowledge rather than
speculation, unless otherwise directed by legal process.

You will be reimbursed shortly after an expense statement is received for
reasonable travel, food, lodging and similar out-of-pocket expenses required to
fulfill the cooperation provisions above.

11.   Confidentiality Agreement:       As an employee of ConAgra Foods, you
agree that ConAgra Foods has developed and continues to develop and use
commercially valuable confidential and/or proprietary technical and
non-technical information which is vital to the success of ConAgra Foods’
business, and furthermore, that ConAgra Foods utilizes confidential information,
trade secrets and proprietary customer information in promoting and selling its
products and services. For purposes of the Agreement, you acknowledge that
“Confidential Information” means ConAgra Foods’: human resource strategy plans,
human resource data, marketing plans, market positions, strategy, budgets,
long-range plans, customer information, sales data, personnel information;
privileged information, or other information used by or concerning ConAgra
Foods, where such information is not publicly available, or has been treated as
confidential.       You agree that from this time forward you will not, either
directly or indirectly, disclose, or use for the benefit of any person, firm,
corporation or other business organization or yourself, any “Confidential
Information” related to ConAgra Foods, or its affiliates.       You agree that
you have and will keep the terms and amount of this Agreement completely
confidential, except as required by applicable law, and that you have not, nor
will you hereafter disclose any information concerning this Agreement to any
person other than your present attorneys, accountants, tax advisors, or
immediate family, and only if those persons agree to abide by the provisions of
the paragraph.   12.   Return of ConAgra Foods Property       You agree to
return to ConAgra Foods immediately upon termination, as applicable, your
company vehicle and all files, records, documents, reports, and other business
equipment, keys, and other physical, personal or electronically stored property
of ConAgra Foods in your possession or control and to further agree that you
will not keep, transfer or use any copies or excerpts of the foregoing items
without the approval of ConAgra Foods. Notwithstanding the immediately preceding
sentence, if you execute and do not revoke this Agreement within the Revocation
Period, you may keep a company-issued computer and handheld device until May 30,
2010, during which time ConAgra Foods shall continue to support such equipment
and pay for your domestic telephone and data services, provided that you shall
remain subject to ConAgra Foods’ usage and security policies applicable to that
equipment. You agree to return such equipment to ConAgra Foods within three
(3) business days of May 30, 2010.       You agree to return to ConAgra Foods
immediately upon termination all company-issued credit cards, to immediately
cease use of all such cards and to make payment of any and all outstanding
balances in accordance with cardholder agreements and the time limitations
contained therein. You agree to provide no later than fourteen (14) days after
your Termination Date, expense statements for all company authorized expenses,
and where charged on company-issued credit cards, to use any reimbursement
payments for the purpose of paying such charges.

48



--------------------------------------------------------------------------------



 



13.   Release of ConAgra Foods:       In exchange for the benefits provided to
you by ConAgra Foods, and except for ConAgra Foods’ obligations hereunder, you
hereby release ConAgra Foods, and each of its agents, directors, officers,
employees, representatives, attorneys, affiliates, and its and their
predecessors, successors, heirs, executors, administrators and assigns, and all
persons acting by, through, or under or in concert with any of them
(collectively “Releasees”), or any of them, of and from any and all claims of
any nature whatsoever, in law or equity, which you ever had, now have, or may
have had relating to your employment, or termination of employment. This
includes (i) all claims relating to salary, overtime, vacation pay, incentive
bonus plans, including but not limited to the Management Incentive and/or Sales
Incentive Plans (MIP/SIP); and/or severance pay, stock options, and any and all
other fringe benefits, for which you were eligible during your employment and
(ii) all claims under any employment agreement, change-in-control agreement or
other agreements between you and ConAgra Foods, and/or its subsidiaries or
affiliates; (iii) and all claims you may have against ConAgra Foods or its
employees under Title VII of the Civil Rights Act of 1964; the Employee
Retirement Income Security Act of 1974; the Americans with Disabilities Act; the
Age Discrimination in Employment Act; the Older Workers Benefit Protection Act;
the Family and Medical Leave Act; or any other federal, state, or local law or
regulation regarding your employment or termination of employment.       If you
are a California resident, you hereby waive and relinquish all rights and
benefits afforded by Section 1542 of the Civil Code of California (or any other
analogous federal or state law or regulation) and do so understanding and
acknowledging the significance and consequences of this specific waiver of
Section 1542. Section 1542 of the Civil Code of California states as follows: A
general release does not extend to claims which the creditor does not know or
suspect to exist in (his or her) favor at the time of executing the release,
which if know to (him or her) must have materially affected (his or her)
settlement with the debtor.       Thus, notwithstanding the provisions of
Section 1542 and for the purposes of implementing a full and complete release by
you, you expressly acknowledge that this Agreement is intended to include in its
effect without limitation, all claims which you do not know or suspect to exist
in your favor at the time of execution hereof, and that this Agreement
contemplates the extinguishment of any such claim or claims.       This release
shall not preclude an action to enforce the specific terms of this Agreement; to
any claims based on acts or events after this Agreement has become effective; to
any unemployment or workers compensation benefits to which you may be entitled;
nor to benefits in which you have become vested under the Employee Retirement
Income Security Act.   14.   Your Rights:       You understand that you have at
least twenty-one (21) days to decide whether to accept this Agreement. However,
as a term of this agreement, you must sign this agreement on December 31, 2009.
If you sign this agreement before December 31, 2009, then this Agreement shall
be voidable by ConAgra Foods. If you sign this agreement after December 31,
2009, then this Agreement shall be void. If you do decide to sign the Agreement,
you have up to seven (7) days after signing (the “Revocation Period”) to change
your mind. To revoke this Agreement, please write to Megan Belcher, Vice
President & Chief Employment Counsel, ConAgra Foods, Inc., One ConAgra Drive,
Omaha, NE 68102 – Fax (402) 917-9559, within the Revocation Period. No payments
under this Agreement can be made until the first payday following the expiration
of the Revocation Period. Therefore the timing of your signature may affect the
timing of your receipt of severance payments. If the Revocation Period is NOT
met prior to payroll processing, you will receive a retroactive payment on the
following payday. You acknowledge you have been advised and should consult with
an attorney with respect to your execution of this agreement.       If the above
meets with your agreement, please sign and return one copy of this letter to me.
An executed copy will be returned to you.

15. Set-Off: In the event that ConAgra has a reasonable basis to believe you
have breached the terms of this Agreement, ConAgra may, in addition to any other
rights and remedies, terminate this Agreement, offset any claims against you
from any current or future sums, stock, stock options, or rights which may be
due you or in which you may claim an interest. If there is a reasonable
possibility the breach can be cured, you will be given thirty (30) days advance
notice and an opportunity to cure any breach prior to a set-off.

49



--------------------------------------------------------------------------------



 



16. Entire Agreement: Except as specifically provided herein, this Agreement
constitutes the entire Agreement with respect to the subject matter hereof, and
supersedes all previous agreements and understandings, whether written or oral,
between ConAgra Foods and you. No modification or waiver of any provision of
this Agreement will be valid unless in writing and signed by the legal
department of ConAgra Foods and you.
17. Miscellaneous: The terms of this Agreement: (a) may be amended or canceled
only by mutual agreement of you and ConAgra, in writing; (b) shall be construed
in accordance with the law of the State of Delaware.
Pete, we look forward to your acceptance of this Agreement, which you can
indicate by signing and returning a copy of this letter to me. Please remember
you may only sign this agreement on December 31, 2009.
Sincerely,

/s/ Gary Rodkin
Gary Rodkin
CEO
ConAgra Foods, Inc.
Agreed & Accepted:

             
/s/ Pete Perez
 
Pete Perez
      December 31, 2009
 
Date    

50



--------------------------------------------------------------------------------



 



EXHIBIT 1

                              Exercisable at   Unexercisable at              
Treatment if Agreement is Accepted and not 12/31/09   12/31/09   Strike Price  
Expiration Date   Revoked   70,000       0     $ 26.17     2/11/2014  
Under the terms of this Agreement, you will be allowed to exercise these options
within three years of your Termination Date.
  80,000       0     $ 23.14     7/24/2015  
The terms of the agreement under which this option was granted shall control.
Generally, this means that you will be allowed to exercise the vested portion of
these options within 90 days of your Termination Date. Please contact Julie
Griffin, VP of Compensation for assistance with that process.
  120,000       0     $ 22.00     7/12/2013  
The terms of the agreement under which this option was granted shall control.
Generally, this means that you will be allowed to exercise the vested portion of
these options within 90 days of your Termination Date. Please contact Julie
Griffin, VP of Compensation for assistance with that process.
  84,000       36,000     $ 26.80     7/16/2014  
The terms of the agreement under which this option was granted shall control.
Generally, this means that you will be allowed to exercise the vested portion of
these options within 90 days of your Termination Date. Please contact Julie
Griffin, VP of Compensation for assistance with that process. The unvested
portion of these options will be forfeited upon your Termination Date.
  48,000       72,000     $ 21.26     7/16/2015  
The terms of the agreement under which this option was granted shall control.
Generally, this means that you will be allowed to exercise the vested portion of
these options within 90 days of your Termination Date. Please contact Julie
Griffin, VP Compensation for assistance with that process. The unvested portion
of these options will be forfeited upon your Termination Date.
  0       120,000     $ 19.05     7/15/2016  
Under the terms of this Agreement, your vesting in these options will be
accelerated such that you will fully vest in these options as of 12/31/09 and
will be allowed to exercise these options within three years of your Termination
Date, subject to the potential repayment of the gross proceeds if you exercise
these options within the Revocation Period and subsequently revoke this
agreement, as set forth in this Agreement.

51